Citation Nr: 1441807	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  06-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to February 25, 2011.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 31, 2006.

3.  Entitlement to an effective date prior to February 25, 2011, for the award of special monthly compensation (SMC) based on housebound criteria.

4.  Entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction and stent placements.  

5.  Entitlement to a disability rating in excess of 10 percent for tinea cruris.

6.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

7.  Entitlement to a compensable disability rating for bilateral inguinal hernias.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to May 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an
April 2005 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts.

This appeal has a lengthy procedural history.  There have been numerous increases assigned since the original award of service connection for PTSD in April 2005, when an initial 10 percent rating was assigned.  However, as the Veteran has been granted only a 50 percent rating prior to February 25, 2011, and he is seeking a 70 percent rating for this time period, the claim for an increase remains before the Board in this limited capacity.  See June 2014 representative statement ("[P]lease grant the Veteran a 70-percent rating effective February 23, 2001."); see also AB v. Brown, 6 Vet. App. 35 (1993). 

This matter has been before the Board on three previous occasions.  First, in November 2009, the Board remanded the claim for additional development.  Next, in June 2011, the Board granted a 50 percent rating for PTSD, effective as of
February 23, 2001, but denied an initial rating in excess of 50 percent for PTSD.  Notably, the Veteran appealed the June 2011 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), and, pursuant to a Joint Motion for Remand in July 2011, the Court vacated the Board's decision, in part, and remanded the claim to the Board for further proceedings.  Thereafter, the Board readjuciated the matter in March 2013, denying a rating in excess of 50 percent for PTSD, but the Veteran again appealed to the Court.  In a January 2014 Joint Motion for Remand, the Court again vacated the Board's March 2013 decision and remanded the matter for action consistent with the terms of the Joint Motion.  

In June 2014, the Veteran's representative submitted additional evidence in support of his claim for a higher rating for PTSD, expressly waived regional office consideration of the evidence submitted, and explained that the Veteran did not have any additional evidence to submit.  Accordingly, the appeal is once again before the Board for adjudication.  

The issues of entitlement to TDIU prior to December 31, 2006; entitlement to an effective date prior to February 25, 2011, for the award of SMC based on housebound criteria; entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction and stent placements; entitlement to a disability rating in excess of 10 percent for tinea cruris; entitlement to a disability rating in excess of 10 percent for tinnitus; and entitlement to a compensable disability rating for bilateral inguinal hernias are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire time period on appeal, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.




(CONTINUED ON THE NEXT PAGE)
CONCLUSION OF LAW

Prior to February 25, 2011, the criteria for an initial rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1 through 4.14, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As the Veteran's representative clarified in June 2014, the Veteran is seeking an initial 70 percent rating for PTSD throughout the entire appellate period prior to February 25, 2011; from February 25, 2011, onward, a 100 percent rating has already been assigned for PTSD.  See June 2014 representative statement ("[P]lease grant the Veteran a 70-percent rating effective February 23, 2001).  As the case or controversy in this case has been limited in this fashion, the Board's award of a 70 percent rating constitutes a full grant of benefits sought on appeal.  Accordingly, any deficiency as to VA's duties to notify and assist is moot.

II.  Initial Rating for PTSD

In this case, the Veteran contends that his PTSD is of such severity so as to warrant a disability rating of 70 percent.  At the outset, the Board notes that the Veteran is appealing the initial disability rating assigned for his PTSD. As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the applicable rating criteria for PTSD, a 50 percent is indicative of occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code," and, if so, the "equivalent rating will be assigned."  Id.  In Vazquez-Claudio v. Shinseki, the Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").  

Pursuant to the Court's recent Joint Motion for Remand, the Board's previous decision was vacated so that the Board could address favorable evidence, including the following:  a March 2013 VA examination; an April 2010 VA letter discussing the Veteran's problems with sleep, few friends, and problems getting close to family; a January 2010 letter discussing the Veteran's "significant" problems with PTSD; a GAF score of 46 and opinion that PTSD symptoms were very limiting in January 2010; a February 2008 treatment note of spousal and family problems; a March 2008 statement from the Veteran's spouse relating his problems getting lost driving due to poor memory and with his relationship with his children; an October 2006 statement of the Veteran having difficulty communicating in work-like settings, forgetting where he is while driving, poor short-term memory, and other symptoms.  

When the Board looks at all of the evidence of record, including the favorable evidence identified in the Joint Motion for Remand, the Board concludes that the Veteran's PTSD symptoms indeed more nearly approximate a 70 percent rating prior to February 2011.  In ascertaining whether a 70 percent rating should be awarded all the way back to 2001, the Board also concludes that his PTSD symptoms were of such frequency and severity so as to result in social and occupational impairment with deficiencies in the areas of work, family relationships, thinking, and mood-that is to say, in most areas-throughout the entire appeal period.  

In looking at the beginning period of the claim, an April 2002 VA treatment report had already noted the presence of "significant problems of PTSD."  Furthermore, deficiencies of thinking and mood were present as early as 2001; the July 2001 VA examination revealed a somewhat constricted mood and that the Veteran was depressed and sad.  It was noted that he experienced guilt, isolation, feelings of hopelessness, hyper-vigilance, he avoided others, had "poor socialization," and had images of victims come to mind.  Deficiencies in family relationships were also sufficiently demonstrated early on during the appeal period.  A 2002 letter from the Veteran's spouse brought to light difficulties in their marriage due to the Veteran's PTSD symptoms.  The Board notes that the Veteran's spouse is a Nurse Practitioner, and thus has competence to associate his observed symptoms (including anxiety attacks, flashbacks, distrust of others, anger, sadness, hyper-alertness, and difficulty communicating) with PTSD.  Moreover, according to an April 2002 VA treatment record, it was noted that his wife took the children on vacations without him, and, in a May 2002, it was even recommended that a couples' meeting be scheduled with his wife.  Finally, notwithstanding the Veteran's employment with the police department during the earlier part of the appeal period, the evidence nonetheless demonstrates deficiencies with work, as well.  In this regard, the Board finds especially probative a November 2004 VA treatment record that indicated that the Veteran had lost the ability to make traffic stops without high levels of anxiety. 

The above evidence suggests significant occupational and social impairment from PTSD beginning as early as 2001, with deficiencies demonstrated in areas of work, family relationships, thinking, and mood.  Accordingly, the Board resolves doubt in the Veteran's favor and finds that the criteria for a 70 percent rating for PTSD have been met throughout the entire appeal period.  


ORDER

A 70 percent rating for PTSD prior to February 25, 2011, is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

I.  TDIU Prior to December 31, 2006

The Joint Motion for Remand clarified that the Veteran's appeal for TDIU was in remanded status at the time of the Board's March 2013 decision.  See Joint Motion for Remand, n1 (explaining how the issue of TDIU remanded by the Board in 2011 remained pending before the Regional Office).  After the Joint Motion for Remand, however, the AOJ issued a rating decision in November 2013 awarding TDIU effective December 31, 2006.  Although the AOJ purported that "this action is a full grant of the benefit sought on appeal - entitlement," the Board notes that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  Therefore, to the extent that TDIU was denied prior to December 31, 2006, this was not a full grant of benefits.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  Accordingly, the matter of entitlement to TDIU prior to December 31, 2006, is an issue still on appeal.

However, it would be premature for the Board to adjudicate this issue at this juncture in light of the fact that the Veteran and his representative have not been provided with a supplemental statement of the case on this matter as directed by the Board in its June 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  Accordingly, remand is warranted to afford the Veteran all necessary due process.

Furthermore, a remand is also necessary in order to obtain relevant employment records.  In this case, there is conflicting evidence regarding when the Veteran was last employed by the police department.  See e.g. August 2004 VA treatment report (noting that the Veteran is out right now on disability from the police department and unsure whether he will be able to go back); November 2004 VA treatment record (had to stop job with the police department); January 2004 (Veteran is former member of police department); March 2005 VA treatment record (cannot go back to the police department); May 2005 VA PTSD examination report (the Veteran is on Injured on Duty (IOD) status with police department and that he will likely be medically retired in two years); May 2005 audio examination report (noting that the Veteran is working for the police department in the position of accident reconstruction); November 2006 VA treatment records (alleging that it is harder to communicate with work-related people"); December 2006 VA treatment report (Veteran is about to retire from police department); January 2007 VA treatment records (stating Veteran retired in January 2007); April 2007 VA treatment record (has retired from police department); March 2008 statement of spouse (noting last year with the police department was quite frustrating); February 2011 VA Form 21-8940 (noting that the Veteran earned $80,000 in 2003 and was employed to 2004, with time lost from illness of 8 months); March 2013 VA Form 21-8940 (noting that the Veteran earned $60,000 in 2003 and was employed to September 2007, with time lost from illness from 2003-2007); another March 2013 VA Form 21-8940, noting that the Veteran earned $60,000 in 2006 and that he was employed to July 2007); March 2014 private vocational assessment (noting that the Veteran "stopped working in 2004").  Notably missing from the record, however, are records of employment and medical retirement from the Worcester Police Department.  As the police department may have potentially relevant records related to the Veteran's employment and medical retirement, these records should be obtained on remand.

II.  Earlier Effective Date for SMC and Other Increased Rating Claims

Concerning the issues of entitlement to an earlier effective date for the award of SMC and entitlement to higher ratings for coronary artery disease, tinea cruris, tinnitus, and bilateral inguinal hernias, the Board notes that these matters were addressed in a March 2013 rating decision.  Thereafter, in September 2013, the Veteran's representative submitted a "Notice of Disagreement with the Rating Decision dated March 20, 2013 . . . seeking an . . . earlier effective date for the grant of entitlement to [SMC] prior to February 25, 2011 . . . [and] also seeking an increased rating for his service-connected coronary arty disease, tinea cruris, tinnitus, and bilateral inguinal hernia."   As noted in 38 C.F.R. § 20.201, a notice of disagreement need not contain specific language and only needs to show terms that can be reasonable construed as a disagreement with the rating decision.  The Board finds the September statement reflects a timely disagreement with AOJ's March 2013 decision, and, therefore, a remand is necessary for the issuance of a statement of the case with respect to these issues.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case that addresses the issues of entitlement to an effective date prior to February 25, 2011, for the award of SMC based on housebound criteria; entitlement to a disability rating in excess of 60 percent for coronary artery disease, status post myocardial infarction and stent placements; entitlement to a disability rating in excess of 10 percent for tinea cruris; entitlement to a disability rating in excess of 10 percent for tinnitus; and entitlement to a compensable disability rating for bilateral inguinal hernias.  The Veteran should be informed that, in order to perfect an appeal of any issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

2.  With any necessary assistance from the Veteran (for example, requesting that he provide a consent form to release records), contact the Worcester Police Department to obtain records pertaining to his employment and medical retirement, to include any medical records, absences due to medical reasons, and date/reason for the retirement and/or termination of his employment with the police department.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to TDIU prior to December 31, 2006.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


